Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Concurrimos con la conclusión en la opinión mayorita-ria en cuanto a que esta controversia no es académica.
Sin embargo, es innecesario acudir, como hace la mayo-ría, a la excepción de la controversia recurrente para deci-*945dir que no procede abstenernos de resolver el recurso. Nuestra decisión sobre la legalidad de la actuación del De-partamento de Estado tendrá efecto práctico sobre la situa-ción jurídica de éste. De resolver que su actuación fue ile-gal, el Departamento estará sujeto a una investigación que lleve a cabo la Comisión Estatal de Elecciones y, además, habrá personas que podrían estar sujetas a sanciones pe-nales por violar la Ley Electoral de Puerto Rico.(1) Debe recordarse que además de estar en juego la legalidad de la difusión de los anuncios que prepara el Departamento de Estado, está también en la balanza la posible responsabi-lidad del Departamento por difundirlos en directa contra-vención a las órdenes expresas de la Comisión Estatal de Elecciones y de un tribunal. No hay duda de que nuestra decisión tendrá un impacto práctico sustancial sobre la responsabilidad legal del Departamento de Estado por dichas actuaciones. Por estas razones, la controversia ante nosotros no es académica. En estas circunstancias no con-sideramos necesario utilizar la excepción de la “controver-sia recurrente” para concluir que el caso no es académico.
Además, no estamos satisfechos con la exposición y apli-cación al caso de la doctrina sobre la excepción de la con-troversia recurrente. Para que aplique dicha excepción, debe existir una situación en la que haya una probabilidad razonable de que la misma controversia se le presentará de nuevo a la parte promovente y que una vez más no será revisada judicialmente dada la corta duración de los even-tos que provocan la controversia.(2)
*946La opinión mayoritaria no da la importancia debida ni presta la atención necesaria a los últimos dos (2) de los tres (3) requisitos mencionados: “que probablemente se repita; a la misma parte promo vente, y que evite revisión por ra-zones temporales”. Aunque hemos expresado que no es ne-cesaria la recurrencia entre las mismas partes, lo cierto es que tanto en Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991), como en Berberena v. Echegoyen, 128 D.P.R. 864 (1991), era posible que la controversia se le presentara de nuevo a los allí demandantes y así lo consignamos expresamente. En Asociación dijimos que existía la proba-bilidad de que los periodistas, demandantes en el caso, pu-dieran verse involucrados en la misma controversia en el futuro (“existe la probabilidad de que tales periodistas, así como otros, puedan ser citados posteriormente a compare-cer como testigos en algún procedimiento judicial”, Asocia-ción, supra, pág. 722). Así mismo, en Berberena, supra, pág. 871, expresamos que era posible que los demandantes aspiraran a una nueva candidatura en elecciones futuras y que por lo tanto se vieran involucrados en la misma con-troversia nuevamente (“la controversia es recurrente res-pecto a los demandantes apelados, pues pueden aspirar a una nueva candidatura en elecciones futuras”). Sobre esto, véase J.J. Alvarez González.

(1) La orden original de la Comisión Estatal de Elecciones mediante la cual prohibió la difusión de los anuncios advertía sobre sanciones penales. El Art. 8.004 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3354, dispone que “[t]oda persona que, a sabiendas y fraudulentamente, obrare en contravención de cualesquierá de las disposiciones de [esta ley], o que teniendo una obligación impuesta por el mismo, voluntariamente dejare de cumplirla, o se negare a ello, será culpable de delito electoral”. Este delito se castiga como uno menos grave. Por su parte, el Art. 8.005 (16 L.P.R.A. see. 3355) dispone que “[t]oda persona que a sabiendas violare cualquier regla o reglamento de la [Comisión] ... será sancionada con pena de reclusión”.


(2) J.J. Álvarez González, Derecho Constitucional, 61 (Núm. 4) Rev. Jur. U.P.R. 637, 657, 664^672 (1992); la doctrina federal usa el criterio de reasonable expectation *946o demostrated probability de que la controversia se repita, Honig v. Doe, 484 U.S. 305, 318 esc. 6 (1988). Se exige que la controversia pueda repetirse afectando de nuevo al demandante y que probablemente eluda la revisión judicial debido a lo corto de la duración del pleito, Meyer v. Grant, 486 U.S. 414, 417 esc. 2 (1988); Murphy v. Hunt, 455 U.S. 478, 481-484 (1982).